April 30, 2013 VIA EDGAR Mary A. Cole, Senior Counsel Sheila Stout, Senior Staff Accountant Division of Investment Management U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: Harvest Capital Credit Corporation Registration Statement on Form N-2 File No. 333-185672 Dear Ms. Cole and Ms. Stout: In accordance with Rule 461 of the General Rules and Regulations under the Securities Act of 1933, as amended, Harvest Capital Credit Corporation hereby respectfully requests that the above-captioned registration statement, including all amendments thereto, be ordered effective on May 2, 2013, at 4:00 p.m., or as soon thereafter as practicable. Harvest Capital Credit Corporation By: /s/Richard P. Buckanavage Richard P. Buckanavage President and Chief Executive Officer
